UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: April 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 2.67% (Cost $20,533,892) Electric Utilities 1.28% Black Hills Corp., Note 6.500% 05-15-13 BBB- 5,000 5,078,350 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 5,000 4,777,175 Gas Utilities 1.39% Southern Union Co., Jr Sub Note (P) 7.200 11-01-66 BB 10,550 10,724,856 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 10.20% (Cost $72,286,552) Asset Management & Custody Banks 0.64% BNY Capital I, 7.97%, Ser B, 12-31-26 A- $4,700 4,892,023 Diversified Banks 0.52% Lloyds TSB Bank Plc, 6.90%, 11-29-49 (United Kingdom) A+ 4,000 4,014,640 Electric Utilities 3.50% DPL Capital Trust II, 8.125%, 09-01-31 BB- 22,150 26,967,625 Gas Utilities 3.25% KN Capital Trust I, 8.56%, Ser B, 04-15-27 B- 14,000 14,512,288 KN Capital Trust III, 7.63%, 04-15-28 B- 10,673 10,503,790 Multi-Utilities 1.90% Dominion Resources Capital Trust I, 7.83%,12-01-27 BB+ 8,450 8,619,701 Dominion Resources Capital Trust III, 8.40%, 01-15-31 BB+ 5,000 6,026,240 Thrifts & Mortgage Finance 0.39% Sovereign Capital Trust V, 7.75%, 05-22-36 BB+ 111,400 2,991,090 Page 1 John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2007 (unaudited) Issuer Shares Value Common stocks 2.77% (Cost $15,069,131) Electric Utilities 0.99% Great Plains Energy, Inc. 234,125 7,641,840 Integrated Oil & Gas 0.28% BP Plc, American Depositary Receipt (United Kingdom) 31,484 2,119,503 Multi-Utilities 1.50% Alliant Energy Corp. 220,000 9,636,000 CH Energy Group, Inc. 40,000 1,919,200 Credit Issuer, description rating (A) Shares Value Preferred stocks 79.26% (Cost $608,926,027) Agricultural Products 1.81% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 160,000 13,935,008 Automobile Manufacturers 2.07% General Motors Corp., 7.25%, Ser 04-15-41 B- 87,900 1,711,413 General Motors Corp., 7.25%, Ser 07-15-41 B- 210,500 4,117,380 General Motors Corp., 7.25%, Ser 02-15-52 B- 447,300 8,691,039 General Motors Corp., 7.375%, Ser 10-01-51 B- 73,125 1,436,906 Broadcasting & Cable TV 1.79% Comcast Corp., 7.00% BBB+ 40,000 1,038,000 Comcast Corp., 7.00%, Ser B BBB+ 492,901 12,716,846 Consumer Finance 2.70% HSBC Finance Corp., 6.00% AA- 72,200 1,788,394 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 143,200 3,708,880 HSBC Finance Corp., 6.875% AA- 349,100 8,884,595 SLM Corp., 6.00% A 176,800 3,772,912 SLM Corp., 6.97%, Ser A BBB+ 53,900 2,668,050 Page 2 John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2007 (unaudited) Diversified Banks 5.04% BAC Capital Trust IV, 5.875% A+ 51,150 1,221,974 Fleet Capital Trust VIII, 7.20% A 310,000 7,870,900 HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) A 249,600 6,324,864 Republic New York Corp., 6.25%, Ser HSBC A 50,000 1,238,500 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 450,500 10,821,010 Santander Finance Preferred SA Unipersonal, 6.41%, Ser 1 (Spain) A+ 225,000 5,737,500 USB Capital VIII, 6.35%, Ser 1 A+ 83,000 2,072,510 Wells Fargo Capital Trust IV, 7.00% AA- 140,800 3,574,912 Diversified Financial Services 6.95% Abbey National Plc, 7.375%, Ser C (United Kingdom) A+ 140,800 3,572,096 ABN AMRO Capital Funding Trust V, 5.90% A 373,600 9,018,704 ABN AMRO Capital Funding Trust VII, 6.08% A 345,000 8,583,600 Citigroup Capital VII, 7.125% A+ 222,200 5,648,324 Citigroup Capital VIII, 6.95% A+ 538,500 13,624,050 DB Capital Funding VIII, 6.375% A 254,200 6,507,520 JPMorgan Chase Capital X, 7.00%, Ser J A- 259,000 6,578,600 Electric Utilities 14.00% Cleveland Electric Financing Trust I, 9.00% BB+ 210,000 5,476,800 Duquesne Light Co., 6.50% BB+ 96,550 4,846,810 Entergy Mississippi, Inc., 7.25% A- 109,000 2,783,860 FPC Capital I, 7.10%, Ser A BB+ 597,003 15,187,756 FPL Group Capital Trust I, 5.875% BBB+ 441,800 10,682,724 Georgia Power Capital Trust V, 7.125% BBB+ 259,300 6,523,988 Georgia Power Capital Trust VII, 5.875% BBB+ 116,500 2,790,175 HECO Capital Trust III, 6.50% BBB- 120,000 3,073,200 Interstate Power & Light Co., 8.375%, Ser B Baa2 700,000 22,968,750 Northern States Power Co., 8.00% BBB- 175,800 4,518,060 NSTAR Electric Co., 4.78% A- 15,143 1,362,870 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 130,000 3,416,569 PPL Energy Supply LLC, 7.00% BBB 475,570 12,302,996 Southern California Edison Co., 6.00%, Ser C BBB- 20,000 1,994,376 Southern California Edison Co., 6.125% BBB- 10,000 997,500 Southern Co. Capital Trust VI, 7.125% BBB+ 37,100 936,404 Virginia Power Capital Trust, 7.375% BB+ 318,219 8,006,390 Gas Utilities 1.63% Southern Union Co., 7.55% BB 229,500 5,909,625 Southwest Gas Capital II, 7.70% BB 258,500 6,633,110 Hotels, Resorts & Cruise Lines 0.42% Hilton Hotels Corp., 8.00% BB+ 125,000 3,203,750 Integrated Telecommunication Services 0.54% Verizon New England, Inc., 7.00%, Ser B A3 165,850 4,146,250 Page 3 John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2007 (unaudited) Investment Banking & Brokerage 8.92% Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB+ 248,600 12,648,768 Goldman Sachs Group, Inc., 6.20%, Ser B A 140,000 3,592,400 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A- 177,000 4,440,930 Lehman Brothers Holdings Capital Trust V, 6.00%, Ser M A- 10,000 241,700 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 145,200 7,441,500 Merrill Lynch Preferred Capital Trust III, 7.00% A 360,400 9,150,556 Merrill Lynch Preferred Capital Trust IV, 7.12% A 167,400 4,277,070 Merrill Lynch Preferred Capital Trust V, 7.28% A 273,200 7,023,972 Morgan Stanley Capital Trust II, 7.25% A- 35,000 878,500 Morgan Stanley Capital Trust III, 6.25% A- 248,779 6,172,207 Morgan Stanley Capital Trust IV, 6.25% A- 57,000 1,404,480 Morgan Stanley Capital Trust V, 5.75% A1 311,500 7,382,550 Morgan Stanley Capital Trust VI, 6.60% A- 160,000 4,048,000 Life & Health Insurance 1.71% Phoenix Cos., Inc. (The), 7.45% BBB- 94,800 2,376,636 PLC Capital Trust IV, 7.25% BBB+ 331,075 8,356,333 Prudential Plc, 6.50% (United Kingdom) A- 95,807 2,463,198 Movies & Entertainment 2.10% Viacom, Inc., 6.85% BBB 643,645 16,168,363 Multi-Line Insurance 6.63% Aegon NV, 6.375% (Netherlands) A- 355,000 9,219,350 Aegon NV, 6.50% (Netherlands) A- 44,100 1,128,960 ING Groep NV, 7.05% (Netherlands) A 774,700 19,661,886 MetLife, Inc., 6.50%, Ser B BBB 799,550 21,044,156 Multi-Utilities 8.28% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 39,870 4,102,874 BGE Capital Trust II, 6.20% BBB- 670,600 16,503,466 Dominion CNG Capital Trust I, 7.80% BB+ 150,000 3,765,000 DTE Energy Trust I, 7.80% BB+ 313,000 7,881,340 PNM Resources, Inc., 6.75%, Conv BBB- 217,400 11,843,952 PSEG Funding Trust II, 8.75% BB+ 680,000 17,476,000 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 7,900 657,675 South Carolina Electric & Gas Co., 6.52% Baa1 15,000 1,514,532 Oil & Gas Exploration & Production 4.13% Chesapeake Energy Corp., 6.25%, Conv (G) B+ 4,850 1,319,200 Devon Energy Corp., 6.49%, Ser A BB+ 32,355 3,259,766 Nexen, Inc., 7.35% (Canada) BB+ 1,068,800 27,200,960 Page 4 John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2007 (unaudited) Real Estate Management & Development 3.37% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 110,000 2,777,500 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 109,840 2,793,231 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 449,400 11,347,350 Duke Realty Corp., 7.99%, Depositary Shares, Ser B BBB 10,650 531,502 Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ 30,000 743,400 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 307,100 7,781,914 Regional Banks 2.30% PFGI Capital Corp., 7.75% A 686,000 17,728,847 Reinsurance 0.12% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB 40,000 948,400 Specialized Finance 0.65% CIT Group, Inc., 6.35%, Ser A BBB+ 60,000 1,559,400 Repsol International Capital Ltd., 7.45%, Ser A (Cayman Islands) BB+ 136,313 3,456,898 Wireless Telecommunication Services 4.10% Telephone & Data Systems, Inc., 6.625% BB+ 155,000 3,799,050 Telephone & Data Systems, Inc., 7.60% BB+ 605,967 15,137,056 United States Cellular, 7.50% BB+ 502,393 12,625,136 Maturity Par value Issuer, description date Value U.S. government & agencies securities 5.10% (Cost $39,300,000) Government U.S. Agency 5.10% Discount Note 05-01-07 $39,300 39,300,000 Total investments (Cost $756,115,602) 100.00% Page 5 John Hancock Preferred Income Fund II Financial futures contracts April 30, 2007 (unaudited) Number of Appreciation Open contracts contracts Position Expiration (depreciation) U.S. 10-year Treasury Note 720 Short June 2007 $373,921 Financial futures contracts John Hancock Preferred Income Fund II Interest rate swap contracts April 30, 2007 (unaudited) Rate type Notional Payments made Payments received Termination Appreciation amount by Fund by Fund date (depreciation) $63,500,000 2.56% (a) 3-month LIBOR June 2008 $1,799,791 (a) Fixed rate Interest rate swap contracts John Hancock Preferred Income Fund II Footnotes to Schedule of Investments April 30, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (P) Represents rate in effect on April 30, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $13,935,008 or 1.81% of the Fund's total investments as of April 30, 2007. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on April 30, 2007, including short-term investments, was $756,115,602. Gross unrealized appreciation and depreciation of investments aggregated $27,279,522 and $13,168,389, respectively, resulting in net unrealized appreciation of $14,111,133. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 29, 2007 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: June 29, 2007
